
	
		I
		112th CONGRESS
		1st Session
		H. R. 1342
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Ms. Hirono (for
			 herself and Mrs. Noem) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To reauthorize the impact aid program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Local Taxpayer Relief
			 Act.
		2.Payments relating
			 to Federal acquisition of real property
			(a)AmendmentsSection 8002 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7702) is amended—
				(1)in subsection
			 (a)(1)(C), by amending the matter preceding clause (i) to read as
			 follows:
					
						(C)had an assessed value according to original
				records (including facsimiles or other reproductions of those records) or other
				records that the Secretary determines to be appropriate and reliable, including
				Federal agency records or local historical records aggregating 10 percent or
				more of the assessed value
				of—
						;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by adding at the end the following:
						
							(D)Notwithstanding any other provision of
				this subsection, a local educational agency may not be paid an amount under
				this section that exceeds the total current expenditures of the agency in the
				second prior fiscal
				year.
							;
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)Determination of
				estimated assessed value for eligible federal property
								(A)In
				generalSubject to subparagraph (B), in determining the estimated
				taxable value of eligible Federal property located within the boundaries of a
				local educational agency for fiscal year 2010 and each succeeding fiscal year,
				the Secretary shall—
									(i)determine the
				total taxable value for the purpose of levying a property tax for school
				purposes for current expenditures of real property located within the
				boundaries of such local educational agency;
									(ii)determine the per
				acre value of the eligible Federal property by dividing—
										(I)the total taxable
				value as determined in clause (i), by
										(II)the total acres
				located within the boundaries of the local educational agency minus the number
				of Federal acres eligible under this section; and
										(iii)multiply the per
				acre value as calculated under clause (ii) by the number of Federal acres
				eligible under this section.
									(B)Special
				ruleIn a case in which a local educational agency shares
				eligible Federal property with 2 or more local educational agencies, the local
				educational agency may ask the Secretary to—
									(i)calculate the per
				acre value of each such local educational agency in accordance with
				subparagraph (A); and
									(ii)apply the average
				of the per acre values to the acres of the Federal property in that
				agency.
									;
				and
					(C)by striking
			 paragraph (3) and inserting the following:
						
							(3)Application of
				current levied real property tax rateIn calculating the amount
				that a local educational agency is eligible to receive for a fiscal year the
				Secretary shall apply the current levied real property tax rate for current
				expenditures levied by fiscally independent local educational agencies, or
				imputed for fiscally dependent local educational agencies, to the current
				annually determined estimated taxable value of such acquired Federal property
				as calculated under paragraph
				(2).
							;
					(3)in subsection (f),
			 by striking paragraphs (4) and (5);
				(4)by amending
			 subsection (g) to read as follows:
					
						(g)Former
				Districts
							(1)ConsolidationsFor fiscal year 2006 and all succeeding
				fiscal years, if a local educational agency described in
				paragraph (2) is formed at any time after 1938
				by the consolidation of 2 or more former school districts, the local
				educational agency may elect to have the Secretary determine its eligibility
				and any amount for which the local educational agency is eligible under this
				section for any fiscal year on the basis of 1 or more of those former
				districts, as designated by the local educational agency in such
				election.
							(2)Eligible local
				educational agenciesA local educational described in this
				paragraph is—
								(A)any local
				educational agency that, for fiscal year 1994 or any preceding fiscal year,
				applied for, and was determined to be eligible under, section 2(c) of the Act
				of September 20, 1950 (Public Law 874, 81st Congress), as that section was in
				effect for that fiscal year; or
								(B)a local educational agency formed by the
				consolidation of 2 or more districts, at least 1 of which was eligible for
				assistance under this section for the fiscal year preceding the year of the
				consolidation, if—
									(i)for fiscal years
				2006 through 2011, the local educational agency notifies the Secretary of the
				designation made by the agency in the election described in paragraph (1) not
				later than 30 days after the date of enactment of the Local Taxpayer Relief
				Act; and
									(ii)for fiscal year
				2012 and any subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.
									(3)Availability of
				fundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after 2005, the Secretary may obligate funds remaining after final
				payments have been made from any of such fiscal years to carry out this
				subsection.
							;
				(5)by amending
			 subsection (h) to read as follows:
					
						(h)Payments With
				Respect to Fiscal Years in Which Insufficient Funds Are
				AppropriatedFor any fiscal
				year for which the amount appropriated under section 8014(a) is insufficient to
				pay to each eligible local educational agency the full amount determined under
				subsection (b), the Secretary shall make payments to each local educational
				agency under this section as follows:
							(1)Foundation
				payments
								(A)In
				generalFrom the amount appropriated under section 8014(a), the
				Secretary shall first make payments to the following local educational
				agencies:
									(i)Each local
				educational agency that received a payment under this section for fiscal year
				2006; and that was eligible for a payment under this section for fiscal year
				2006.
									(ii)Each local
				educational agency that did not receive a payment under this section for fiscal
				year 2006 but was newly eligible for a payment under this section after fiscal
				year 2006.
									(B)AmountThe
				amount of payment under subparagraph (A) for a local educational shall be
				determined as follows:
									(i)For a local
				educational agency described in subparagraph (A)(i), the amount of payment
				shall be equal to 90 percent of the amount received by such local educational
				agency under subsection (b) for fiscal year 2006.
									(ii)For a local
				educational agency described in subparagraph (A)(ii) the amount of payment
				shall be determined by—
										(I)calculating a
				payment estimate for fiscal year 2006 under the same provisions and in the same
				manner as payments were determined for those local educational agencies
				eligible for and receiving payments for fiscal year 2006; and
										(II)multiplying the
				amount determined under clause (i) by 90 percent.
										(C)Foundation
				paymentThe amount of payments calculated under clauses (i) and
				(ii) of subparagraph (B) shall be considered the agencies foundation payments
				for each succeeding fiscal year.
								(D)Insufficient
				appropriationsIf the amount appropriated under section 8014(a)
				is insufficient to pay the full amount determined under this paragraph for all
				eligible local educational agencies for a fiscal year, the Secretary shall
				ratably reduce the payment to each local educational agency under this
				paragraph for such fiscal year.
								(2)Remaining
				fundsFrom any funds remaining after making payments under
				paragraph (1) for a fiscal year, the Secretary shall—
								(A)sum the amounts
				determined under paragraph (b)(2) for all eligible local educational
				agencies;
								(B)determine each
				eligible local educational agency’s proportional share of the amount calculated
				under subparagraph (A); and
								(C)pay each eligible
				local educational agency its share of the remaining funds based on the
				proportion calculated under subparagraph
				(B).
								;
				(6)by striking
			 subsections (i), (k), and (m); and
				(7)by redesignating
			 subsections (l) and (n) as subsections (i) and (j), respectively.
				(b)Effective
			 dateNotwithstanding the date of enactment of this Act, the
			 amendments made by this section shall apply to applications submitted for
			 fiscal year 2010 and all succeeding fiscal years.
			3.Payments for
			 eligible federally connected childrenSection 8003 of that Act (20 U.S.C. 7703) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including children
			 enrolled in a distance learning program not residing within the geographic
			 boundaries of the agency),;
				(B)in paragraph
			 (4)—
					(i)by
			 inserting rebuilding or authorized for demolition after
			 renovation in each place it appears; and
					(ii)in
			 each of clauses (i)(I) and (ii) (I) of subparagraph (B), by striking 3
			 fiscal years and inserting 4 fiscal years (which are not
			 required to run consecutively); and
					(C)in paragraph
			 (5)(A), by inserting after 1984, the following: or under
			 lease of off-base property under subchapter IV of chapter 169 of part IV of
			 subtitle A of title 10, United States Code (10 U.S.C. 2871 et.
			 seq.),;
				(2)subsection
			 (b)(2)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading, by striking continuing;
					(ii)by
			 amending clause (i) to read as follows:
						
							(i)In
				generalA heavily impacted
				local educational agency is eligible to receive a basic support payment under
				subparagraph (A) with respect to a number of children determined under
				subsection (a)(1) if the agency—
								(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation or the boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government and the agency has no taxing authority;
								(II)is a local educational agency—
									(aa)that has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				45 percent;
									(bb)that has a
				per-pupil expenditure that is less than—
										(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or
										(BB)for an agency that has a total student
				enrollment of less than 500, 150 percent of the average per-pupil expenditure
				of the State in which the agency is located, or the average per-pupil
				expenditure of 3 or more comparable local educational agencies in the State in
				which the agency is located; and
										(cc)that is an agency that—
										(AA)has a tax rate
				for general fund purposes that is at least 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; or
										(BB)was eligible to receive a payment under
				this subsection for fiscal year 2008 and is located in a State that by State
				law has eliminated ad valorem tax as a revenue source for local educational
				agencies;
										(III)is a local educational agency that has a
				total student enrollment of not less than 25,000 students, of which not less
				than 50 percent are children described in subsection (a)(1) and not less than
				5,500 of such children are children described in subparagraphs (A) and (B) of
				subsection (a)(1); or
								(IV)is a local educational agency that—
									(aa)has
				an enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				20 percent;
									(bb)for the 3 fiscal years preceding the fiscal
				year for which the determination is made, the average enrollment of children
				who are not described in subsection (a)(1) and who are eligible for a free or
				reduced price lunch under the Richard B. Russell National School Lunch Act
				constitutes a percentage of the total student enrollment of the agency that is
				not less than 65 percent; and
									(cc)has
				a tax rate for general fund purposes which is not less than 1.25 percent of the
				average tax rate for general fund purposes for comparable local educational
				agencies in the State.
									; and
				
					(iii)by
			 amending clause (ii) to read as follows:
						
							(ii)Loss of
				Eligibility
								(I)In
				generalSubject to subclause (II), a heavily impacted local
				education agency that met the requirements of clause (i) for a fiscal year
				shall be ineligible to receive a basic support payment under subparagraph (A)
				if the agency fails to meet the requirements of clause (i) for a subsequent
				fiscal year, except that such agency shall continue to receive a basic support
				payment under this paragraph for the fiscal year for which the ineligibility
				determination is made.
								(II)ExceptionFor
				a local educational agency that is eligible under subparagraph (A) but whose
				tax rate for general fund purposes falls below 95 percent of the average tax
				rate for general fund purposes of local educational agencies in the State for
				two consecutive years shall lose its eligibility and be subject to subclause
				(I).
								;
				and
					(iv)by
			 adding at the end, the following:
						
							(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
								(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and (G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent; and
								(II)was eligible to
				receive assistance under subsection (b)(2) for fiscal year
				2001.
								;
					(B)by amending
			 subparagraph (C) to read as follows:
					
						(C)Maximum amount
				for heavily impacted local educational agencies
							(i)In
				generalThe maximum amount that a heavily impacted local
				educational agency is eligible to receive under this paragraph for any fiscal
				year is the sum of the total weighted student units, as computed under
				subsection (a)(2) and subject to clause (ii), multiplied by the greater
				of—
								(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
								(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
								(ii)Special
				rule(I)(aa)For a local educational agency with respect
				to which 35 percent or more of the total student enrollment of the schools of
				the agency are children described in subparagraphs (D) or (E) (or a combination
				thereof) of subsection (a)(1), and has an enrollment of children described in
				subparagraphs (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency’s total enrollment, the Secretary shall calculate the weighted
				student units of those children described in subparagraphs (D) or (E) of such
				subsection by multiplying the number of such children by a factor of
				0.55.
									(bb)For any local educational agency that
				received a payment under this clause for fiscal year 2006, the local
				educational agency shall not be required to have an enrollment of children
				described in subparagraph (A), (B), or (C) of such subsection equal to at least
				10 percent of the agency’s total enrollment.
									(II)For
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.
								(III)For a local educational agency that
				does not qualify under subparagraph (B)(i)(I) of this subsection and has an
				enrollment of more than 100 but not more than 1,000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of
				1.25.
								;
				(C)by amending
			 subparagraph (D) to read as follows:
					
						(D)Maximum amount
				for large heavily impacted local educational agencies(i)(I)Subject to clause (ii), the maximum amount
				that a heavily impacted local educational agency described in subclause (II) is
				eligible to receive under this paragraph for any fiscal year shall be
				determined in accordance with the formula described in paragraph (1)(C).
								(II)A heavily impacted local educational agency
				described in this subclause is a local educational agency that has a total
				student enrollment of not less than 25,000 students, of which not less than 50
				percent are children described in subsection (a)(1) and not less than 5,500 of
				such children are children described in subparagraph (A) and (B) of subsection
				(a)(1).
								(ii)For purposes of calculating the maximum
				amount described in clause (i), the factor used in determining the weighted
				student units under subsection (a)(2) with respect to children described in
				subparagraph (A) and (B) of subsection (a)(1) shall be
				1.35.
							.
				(D)by striking
			 subparagraph (E);
				(E)by redesignating
			 subparagraph (F) as subparagraph (E);
				(F)in subparagraph
			 (E) (as so redesignated by subparagraph (G))—
					(i)by
			 striking clause (ii);
					(ii)by
			 striking ; and at the end of clause (i) and inserting a period;
			 and
					(iii)by
			 striking the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;
					(G)by redesignating
			 subparagraph (G) as subparagraph (F);
				(H)in subparagraph
			 (F) (as so redesignated by subparagraph (I)), in the matter preceding clause
			 (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);
				(I)by redesignating subparagraph (H) as
			 subparagraph (G); and
				(J)in subparagraph
			 (G) (as so redesignated by subparagraph (K))—
					(i)in
			 clause (i)—
						(I)by striking
			 (B), (C), (D), or (E), and inserting (B), (C), or
			 (D),;
						(II)by striking
			 by reason of and inserting due to;
						(III)by inserting
			 after clause (iii), the following: or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation,;
			 and
						(IV)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base closure and realignment, modularization, force
			 structure change, or force relocation is ongoing; and
						(ii)in
			 clause (ii) by striking (D) or (E) in both places such term
			 appears and inserting (C) or (D);
					(3)in subsection
			 (b)(3)(B)—
				(A)by redesignating
			 clause (iv) as clause (v); and
				(B)by inserting after
			 clause (iii) the following:
					
						(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the geographic boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
						;
				(4)in subsection
			 (b)(3)(C) by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2);
			(5)by amending
			 subsection (b)(3)(D) to read as follows:
				
					(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 110 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraphs (1) or (2) (as the case
				may be) by multiplying—
						(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraphs (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment as calculated
				under subparagraphs (B) and (C) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums, by
						(ii)the difference
				between the full amount computed under paragraphs (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
						;
			(6)in subsection (c),
			 by amending paragraph (2) to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—
						(A)is newly
				established by a State, for the first year of operation of such agency
				only;
						(B)was eligible to receive a payment under
				this section for the previous fiscal year and has had an overall increase in
				enrollment (as determined by the Secretary in consultation with the Secretary
				of Defense, the Secretary of Interior, or the heads of other Federal
				agencies)—
							(i)of not less than
				10 percent, or 100 students, of children described in—
								(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or
								(II)subparagraph (F)
				or (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of the
				Interior; and
								(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of Interior or the head of
				another Federal agency; or
							(C)was eligible to receive a payment under
				this section for the previous fiscal year and has had an overall increase in
				enrollment (as determined by the Secretary)—
							(i)of
				not less than 10 percent, or 100 students, of children described in subsection
				(a)(1); and
							(ii)that is the
				direct result of the closure of a local educational agency that received a
				payment under subsection (b)(1) or (b)(2) in the previous fiscal
				year.
							;
			(7)by amending
			 subsection (e) to read as follows:
				
					(e)Hold
				harmless
						(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local education agency under subsection (b)—
							(A)for fiscal year
				2012, shall be not less than 95 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2011;
							(B)for fiscal year
				2013, shall be not less than 90 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2011; and
							(C)for fiscal year
				2014, shall be not less than 85 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2011.
							(2)Maximum
				paymentThe total amount provided to a local educational agency
				under subparagraph (A), (B), or (C) of paragraph (1) for a fiscal year shall
				not exceed the maximum basic support amount for such agency determined under
				paragraph (1) or (2) of subsection (b), as the case may be.
						(3)Ratable
				reduction
							(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				fiscal year, then the Secretary shall ratably reduce the payments to all
				agencies for such year.
							(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
							;
				and
			(8)by striking
			 subsection (g).
			4.Application for
			 payments under sections 8002 and 8003Section 8005 of that Act (20 U.S.C. 7705) is
			 amended by adding at the end the following:
			
				(e)Student
				countFor the purpose of meeting the requirements of section
				222.35 of the Code of Federal Regulations, the Secretary shall establish a
				third option for an applicant when counting its federally connected children by
				using the date established by the applicant to register the students of such
				applicant for the fiscal year for which the application is
				filed.
				.
		5.ConstructionSection 8007 of that Act (20 U.S.C. 7707) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking 40 percent and inserting 80
			 percent.;
				(B)in paragraph (2)
			 by adding at the end the following:
					
						(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section
				8003(b)(2)(B)(ii).
						;
				and
				(C)by striking
			 paragraph (3) and inserting the following:
					
						(3)Amount of
				payments
							(A)Local education
				agencies impacted by military dependent childrenThe amount of a
				payment to each local educational agency described in this subsection that is
				impacted by military dependent children for a fiscal year shall be equal
				to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year; divided by
									(II)the number of children described in
				subparagraphs (B) and (D)(i) of section (8003)(a)(1) who were in average daily
				attendance for all local educational agencies described in paragraph (2),
				including the number of children attending a school facility described in
				section 8008(a) if the Secretary does not provide assistance for the school
				facility under that section for the fiscal year; multiplied by
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000,000.
									(B)Local
				educational agencies impacted by children who reside on Indian
				landsThe amount of a payment to each local educational agency
				described in the subsection that is impacted by children who reside on Indian
				lands for a fiscal year shall be equal to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year; divided by
									(II)the number of children described in
				section 8003(a)(1)(C) who were in average daily attendance for all local
				educational agencies described in paragraph (2); multiplied by—
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000,000.
									;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking 60 percent
			 and inserting 20 percent;
				(B)in paragraph
			 (3)(A), in the matter preceding clause (i), by inserting after an
			 emergency grant under paragraph (2)(A) the following: if the
			 agency is covered by paragraph (7), or;
				(C)in paragraph
			 (3)(C)(i)(I) by striking the agency meets at least one and all
			 that follows through the period at the end and inserting the number of
			 children determined under section 8003(a)(1)(C) for the agency for the
			 preceding school year constituted at least 40 percent of the total student
			 enrollment in the schools of the agency during the preceding school
			 year.;
				(D)by striking
			 paragraph (3)(D)(ii)(II) and inserting the following:
					
						(II)The number of children determined under
				section 8003(a)(1)(C) for the school for the preceding school year constituted
				at least 40 percent of the total student enrollment in the school during the
				preceding school
				year.
						;
				(E)in paragraph
			 (4)(C) by striking (A), (B), (C), and (D) and inserting
			 (A) and (C);
				(F)by redesignating
			 paragraph (7) as paragraph (8); and
				(G)by inserting after
			 paragraph (6) the following:
					
						(7)Special
				ruleNotwithstanding paragraphs (3)(C)(i)(I) and (3)(D)(ii)(II),
				a local educational agency is eligible to receive a grant under this subsection
				not to exceed $4,000,000 in any one fiscal year if such agency—
							(A)was eligible to
				receive a payment under section 8003 for the fiscal year prior to the year for
				which the application is made; and
							(B)has had an overall
				increase in enrollment—
								(i)during the period
				between the end of the school year preceding the fiscal year for which the
				application is made and the beginning of the school year immediately preceding
				that school year;
								(ii)of not less than
				250 students or 10 percent (whichever is lower), are children described
				in—
									(I)subparagraphs (A),
				(B), (C), or (D) of section 8003(a)(1); or
									(II)subparagraphs (F)
				or (G) of section 8003(a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense; and
									(iii)that is the
				direct result of one or more of the following:
									(I)Base realignment
				and closure or global rebasing, as determined by the Secretary of
				Defense.
									(II)Force structure
				changes or force reductions.
									(III)An action
				initiated by the Secretary of Interior or head of another Federal
				agency.
									.
				6.State
			 consideration of payments in providing State aidSection 8009 of that Act (20 U.S.C. 7709) is
			 amended—
			(1)in subsection
			 (b)(1) by inserting before the period at the end the following: and for
			 which the average per-pupil expenditure is equal to or greater than the average
			 per-pupil expenditure of all the States in the third fiscal year preceding the
			 fiscal year for which the State is applying for equalization under this
			 section;
			(2)by amending
			 subsection (b)(2) to read as follows:
				
					(2)Computation
						(A)State currently
				qualifying
							(i)In
				generalFor purposes of paragraph (1), a program of State aid for
				any State qualifying under this section for fiscal year 2006 equalizes
				expenditures among local educational agencies if, in the second fiscal year
				preceding the fiscal year for which the determination is made the amount of
				per-pupil expenditures made by, or per-pupil revenues available to, the local
				educational agency in the State with the highest such per-pupil expenditures or
				revenues did not exceed the amount of such per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the lowest such expenditures or revenues by more than 25 percent as calculated
				under clause (ii).
							(ii)Other
				factorsNotwithstanding regulations in effect prior to the date
				of enactment of this subparagraph, in making a determination under this
				subparagraph, the Secretary shall—
								(I)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
								(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
								(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
								(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
								(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with disabilities.
								(B)New states
				applicants
							(i)In
				generalFor purposes of
				paragraph (1), a program of State aid for any State qualifying under this
				section after fiscal year 2006 equalizes expenditures among local educational
				agencies if, in the second fiscal year preceding the fiscal year for which the
				determination is made, the amount of per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the highest such per-pupil expenditures or revenues did not exceed the amount
				of such per-pupil expenditures made by, or per-pupil revenues available to, the
				local educational agency in the State with the lowest such expenditures or
				revenues by more than 10 percent as calculated under clause (ii).
							(ii)Other
				factorsNotwithstanding regulations in effect prior to the date
				of the enactment of this subparagraph, in making a determination under this
				subparagraph, the Secretary shall—
								(I)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
								(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
								(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
								(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
								(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with
				disabilities.
								;
				and
			(3)in subsection
			 (d)(2)—
				(A)by striking
			 A State and inserting the following:
					
						(A)In
				generalA State
						;
				and
				(B)by adding at the
			 end of the following:
					
						(B)States that are
				not equalized statesA State that has not been approved as an
				equalized State under subsection (b) shall not consider funds received under
				section 8002 or section 8003 of this title in any State formula or place a
				limit or direct the use of such
				funds.
						.
				7.Timely
			 paymentsSection 8010 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7710) is amended by
			 adding at the end the following:
			
				(d)Timely
				payments
					(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the second fiscal
				year following the fiscal year in which such amount has been appropriated if,
				not later than 1 calendar year following the fiscal year in which such amount
				has been appropriated, each local educational agency that is eligible to
				receive funds under this title for such fiscal year submits to the Secretary
				all the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
					(2)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor a fiscal year in which the amount appropriated
				under section 8014 is insufficient to pay the full amount a local educational
				agency is eligible to receive under this title, paragraph (1) shall be applied
				by substituting is available to pay the agency for the
				agency is eligible to receive each place it
				appears.
					.
		8.DefinitionsSection 8013 of that Act (20 U.S.C. 7713) is
			 amended—
			(1)in paragraph (1)
			 by striking and Marine Corps and inserting Marine Corps,
			 and Coast Guard;
			(2)in paragraph
			 (4)—
				(A)in the first
			 sentence thereof, by striking part (A) of title I and title VI
			 and inserting title I and part A of title V; and
				(B)in the second
			 sentence, by striking be determined and inserting be
			 made;
				(3)in paragraph
			 (5)(A)(iii)—
				(A)by amending
			 subclause (II) to read as follows:
					
						(II)used to provide
				housing for homeless children at closed military installations pursuant to
				section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11411);
						;
				and
				(B)by amending
			 subclause (III) to read as follows:
					
						(III)used for
				affordable housing assisted under the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.);
				or
						;
				(4)in paragraph
			 (5)(A), by adding at the end the following:
				
					(VI)exempt from
				taxation of real property and personal property identified by a local
				governmental entity, including a State government, if upon such property
				resides a child whose parents or guardians are certified to live on such
				property is considered to meet the eligibility requirements of section 151.4 of
				part 150 of subchapter H of title 25 of the Code of Federal Regulations;
				or
					;
			(5)in paragraph
			 (8)(A), by inserting commas before and after and verified by;
			 and
			(6)in paragraph
			 (9)—
				(A)by amending
			 subparagraph (A) to read as follows:
					
						(A)In
				generalExcept as provided in subparagraph (C), the term
				local educational agency—
							(i)means a board of
				education or other legally constituted local school authority having
				administrative control and direction of free public education in a county,
				township, independent school district, or other school district; and
							(ii)includes any
				State agency that directly operates and maintains facilities for providing free
				public education;
							that, except for those local
				educational agencies determined to be eligible to receive a payment under
				section 8003 prior to the date of the enactment of the Local Taxpayer Relief
				Act, when submitting an application under this title for the first time on or
				after the date of the enactment of such Act, has the authority to tax and has
				boundaries as defined by applicable State law for the purposes of levying such
				taxes, or has been granted the authority to receive an imputed tax from a city,
				county, township, or other general-purpose political subdivision of a
				State.;
				and
				(B)in subparagraph
			 (B), by inserting a comma after Secretary determines.
				9.Authorization of
			 appropriationsSection 8014 of
			 that Act (20 U.S.C. 7714) is amended—
			(1)in subsection (a)
			 by striking $32,000,000 for fiscal year 2000 and inserting
			 $67,208,000 for fiscal year 2012;
			(2)in subsection (b)
			 by striking $809,400,000 for fiscal year 2000 and inserting
			 $1,138,000,000 for fiscal year 2012;
			(3)in subsection (c)
			 by striking $50,000,000 for fiscal year 2000 and inserting
			 $48,602,000 for fiscal year 2012;
			(4)by redesignating
			 subsection (e) as subsection (d);
			(5)in subsection (d)
			 (as so redesignated by paragraph 4), by striking $10,052,000 and
			 all that follows through and such sums and inserting
			 $17,509,000 for fiscal year 2012 and such sums;
			(6)by redesignating
			 subsection (f) as subsection (e);
			(7)in subsection (e)
			 (as so redesignated by paragraph (6), by striking $5,000,000 for fiscal
			 year 2000 and inserting $4,864,000 for fiscal year 2012;
			 and
			(8)by adding at the
			 end of the following:
				
					(f)Allocation of
				dollars from previous fiscal yearsWhen final payments are made
				for a fiscal year the Secretary shall add any remaining funds to those funds
				appropriated for such section for the next fiscal year for the purpose of
				making payments subject to the provisions of the applicable
				section.
					.
			10.Additional and
			 conforming amendments
			(a)Subpart 20 of
			 part D of title VSubpart 20 (20 U.S.C. 7281 et seq.) of part D
			 of title V of that Act (relating to additional assistance for certain local
			 educational agencies impacted by Federal property acquisition) is
			 repealed.
			(b)Title
			 VIIITitle VIII of Elementary and Secondary Education Act (20
			 U.S.C. 7701 et seq.) is further amended—
				(1)in section 8004
			 (20 U.S.C. 7704)—
					(A)in subsection
			 (e)(1)(B)(i), by striking involved, or if and inserting
			 involved or, if; and
					(B)in subsection (f),
			 by striking upon and inserting on;
					(2)in section 8008(a)
			 (20 U.S.C. 7708(a)), by striking section 8014(f) and inserting
			 section 8014(e);
				(3)in section 8010
			 (20 U.S.C. 7710)—
					(A)in subsection (b),
			 by striking out require and inserting in lieu thereof
			 need; and
					(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A), by striking paragraph (3) and inserting
			 paragraph (2); and
						(ii)in
			 subparagraph (B), by striking paragraph (3) and inserting
			 paragraph (2); and
						(4)in section 8011(a)
			 (20 U.S.C. 7711 (a)), by striking or under and all that follows
			 through of 1994).
				
